Citation Nr: 0833127	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for cervical 
radiculopathy, C6-7, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a rating in excess of 20 percent for left 
arm numbness.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
in the Army National Guard from January 1991 to February 
1991.  He had other unverified ACDUTRA.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in July 
2006 and August 2007, for additional development.  It is 
again before the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's cervical spine disorder, cervical 
radiculopathy, C6-7, is not manifested by forward flexion of 
the cervical spine 15 degrees or less or favorable ankylosis 
of the entire cervical spine.

2.  Left arm numbness is manifested by moderate incomplete 
paralysis of the median nerve.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for 
cervical spine disorder, cervical radiculopathy, C6-7, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.10, 4.71a, Diagnostic Code 5238 
(2007).

2.  The criteria for a disability rating of 20 percent, but 
no more, for left arm numbness have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8515 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The duty to notify was satisfied subsequent to the initial 
AOJ decision by way of a letters sent to the appellant in 
July 2006 and September 2007 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a December 2007 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The Board acknowledges that the letters sent to the veteran 
in July 2006 and September 2007 do not meet the requirements 
of Vazquez-Flores and are not sufficient as to content, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.  In this case, the veteran was provided with 
correspondence regarding what was needed to support his claim 
for increase.  Specifically, he was informed that he needed 
to show that his disability has gotten worse, and that the 
appropriate evidence would include statements from friends 
and relatives who were able to observe and describe the ways 
in which is had gotten worse.  In addition, an April 2004 
statement of the case and September and November 2004 and May 
and December 2007 supplemental statements of the case 
provided the veteran with the criteria necessary for 
entitlement to higher disability ratings for disabilities of 
the lumbar spine.  Moreover, in his October 2007 VA 
examination, the veteran was prompted to inform the examiner 
how his back disorder symptoms affected his employment and 
daily life.  Based on the above, any notice deficiencies with 
regard to the holding in Vazquez do not affect the essential 
fairness of the adjudication.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the file.  The Board notes that a private 
physician's statement was associated with the file after the 
issuance of the most recent supplemental statement of the 
case. However, as the information contained in the July 2008 
statement is redundant of other evidence that is part of the 
record and has been considered, there would be no useful 
purpose to remand this case for a subsequent supplemental 
statement of the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).   

The appellant was afforded a VA medical examination in 
October 2007.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the 
Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
When an appeal involves an initial rating, for which service 
connection was granted and an initial disability rating was 
assigned, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  
Consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased rating - cervical radiculopathy, C6-7

The veteran contends that a disability rating in excess of 20 
percent should be assigned for his cervical radiculopathy, 
C6-7 to reflect more accurately the severity of his 
symptomatology.

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
VAOPGCPREC 3-2000 (2000).

The veteran's disability is rated under Diagnostic Code 5238 
spinal stenosis.  Under the current criteria, which came 
into effect on September 26, 2003, the diagnostic codes that 
pertain to disabilities of the spine, Diagnostic Codes 5235 - 
5243, are to be rated in accordance with the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula), unless Diagnostic Code 5243, pertaining to IVDS, is 
evaluated under the Formula for rating IVDS Based on 
Incapacitating Episodes (Formula for Incapacitating 
Episodes).  Under the General Formula, for cervical spine 
disabilities with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability rating is assigned for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less or favorable ankylosis of the entire cervical spine.  

At the veteran's August 2003 VA spine examination, he 
reported severe neck and shoulder pain and weakness involving 
the upper extremities, left worse than the right.  Upon 
examination, the paracervical muscles, as well as the 
rhomboids, were tender to palpation.  There was tenderness 
specifically over the spinous process of C6-7.  Forward 
flexion of the cervical spine was 30 degrees, extension was 
20 degrees, side bending was 20 degrees and rotation was 40 
degrees bilaterally. In all movements, there was pain after 
50 percent of the motion.  He noted some decreased sensation 
in his left thumb.  The diagnosis was cervical spondylosis 
and foraminal stenosis.  

A February 2004 VA medical record shows that the veteran had 
40 degrees of flexion, 30 degrees of extension, left and 
right side bend of 30 degrees, and left and right rotation of 
70 degrees.  VA medical records reflect ongoing treatment for 
his cervical spine disorder and pain associated with this 
disability and his service-connected shoulder disability.  

An October 2007 VA spine examination report shows that the 
veteran reported constant pain in his neck which was at a 5 
out of 10 severity.  There was radiation of this pain down 
his left arm.  He also complained of flare-ups of this pain 
which occur five to six times per week and last for 
approximately a couple of hours to a few days.  He denied any 
weakness or fatigue during these flare-ups.  Upon 
examination, there was tenderness noted in the cervical spine 
with palpation and spasm noted in the musculature of the 
paracervical muscles. There was no atrophy.  Range of motion 
of the neck was forward flexion to 45 degrees, extension to 
40 degrees, left and right lateral flexion to 45 degrees and 
left and right lateral rotation of 70 degrees.  The veteran 
stated he had pain throughout the range of motion.  The 
veteran maintained this range of motion without any 
additional limitations upon repetitive motion.  There was 
objective evidence of painful motion, spasm and tenderness.  
There was no weakness noted and no tenderness throughout the 
rest of his back.  The examiner noted that the veteran had 
not had any incapacitating episodes over the previous 12 
months.

A July 2008 private physician's statement reflects the 
examiner's opinion that the veteran has been disabled for 
left neck pain that radiates to his hand since 1991.

Based on the evidence of record, the veteran's disability 
does not warrant a higher rating under the General Formula, 
which includes Diagnostic Code 5238.  The veteran's extension 
of his cervical spine has never been limited to 15 degrees 
and there is no evidence that the veteran has ankylosis of 
his cervical spine.  The Board notes that the veteran had 
pain on motion; however, this pain did not limit the 
veteran's range of motion.  In addition, the veteran's range 
of motion was not further limited upon repetitive motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5238.

The Board has considered rating the veteran's service-
connected lumbar spine disability under other Diagnostic 
Codes in order to provide him with the highest rating 
available to him.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).

In terms of the rating criteria in effect prior to September 
26, 2003, there were two Diagnostic Codes which pertained 
specifically to cervical spine disabiities.  Diagnostic Code 
5287 pertained to ankylosis of the cervical spine; however, 
as noted above, the veteran does not have ankylosis of the 
cervical spine.  Diagnostic Code 5290 pertained to limitation 
of motion of the cervical spine.  Moderate limitation of 
motion warranted a 20 percent disability rating, and severe 
limitation of motion warranted a 30 percent disability 
rating.  However, throughout the appeals period, the 
veteran's cervical spine limitation of motion would not be 
considered severe.  

As the veteran has been diagnosed with IVDS, the Board has 
considered whether a higher rating would be available to him 
if rated under the Diagnostic Codes pertaining to IVDS, which 
have been amended twice over the appeals period.

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, moderate intervertebral disc syndrome with recurring 
attacks was to be rated 20 percent disabling and severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief was to be rated 40 percent disabling.  
While the veteran has received ongoing treatment for his back 
disability, the frequency and duration of this treatment does 
not reflect recurring attacks of intervertebral disc syndrome 
that would be considered severe with intermittent relief.

Revised Diagnostic Code 5293 (renumbered as Diagnostic Code 
5243) states that IVDS is rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results 
in the higher rating.  A 20 percent rating for IVDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
and a 40 percent rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

However, there is no evidence that the veteran has had any 
incapacitating episodes.  In fact, the October 2007 examiner 
noted that the veteran had not had any incapacitating 
episodes over the previous 12 months.  As such, the veteran's 
cervical spine condition does not warrant a higher rating 
under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003.  

As noted above, uunder the current criteria, the diagnostic 
codes that pertain to disabilities of the spine, Diagnostic 
Code 5243, is to be rated in accordance with the General 
Formula, unless it is evaluated under the Formula for 
Incapacitating Episodes.  However, the veteran's cervical 
spine disability does not warrant a higher rating under the 
General Formula and the veteran has not had incapacitating 
episodes.  Therefore, a higher rating is not available to the 
veteran under the current Diagnostic Code 5243 (2007).  

In reaching this decision the Board considered whether the 
veteran's service-connected cervical radiculopathy, C6-7, 
standing alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due solely to the veteran's cervical 
radiculopathy, C6-7, as to render impractical the application 
of the regular schedular standards.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  The Board is therefore not required 
to remand this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007).  

The Board has considered whether, under Hart a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Hart, 12 Vet. App. 119.  But there is no 
evidence that the veteran's cervical radiculopathy, C6-7 has 
been persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation.  

Increased Rating - left leg numbness

Under the current rating criteria for spine disabilities, 
associated neurological disorders warrant separate ratings.  
The veteran's left arm numbness is due to his cervical spine 
disability and has been given a separate rating. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).  

The veteran is service-connected for left arm numbness at a 
10 percent disability rating under 38 C.F.R. § 4.124a, 
Diagnostic Codes 5238-8515.  Diagnostic Code 8515 provides 
the rating criteria for paralysis of the median nerve, and 
therefore neuritis and neuralgia of that nerve.  Under 
Diagnostic Code 8515, mild incomplete paralysis is rated 10 
percent disabling, moderate incomplete paralysis is rated 20 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

At his August 2003 examination, the veteran had signs of 
cervical disc disease and cervical radiculopathy.  A May 2004 
VA medical record shows that the veteran had evidence of left 
ulnar neuropathy.  A November 2006 VA neurological disorders 
examination report showed that the veteran had cervical 
radiculopathy.  An October 2007 VA examination report 
reflects the examiner's opinion that the veteran has 
impairment of the median nerve of the left arm that showed 
incomplete paralysis which the examiner rated as moderate.

The Board finds that the symptoms of the veteran's 
radiculopathy of his left upper extremity, rated as left arm 
numbness, warrants a 20 percent disability rating.  In 
reaching this decision the Board considered whether the 
veteran's service-connected left arm numbness, standing 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards. See 38 C.F.R. § 3.321(b)(1); Bagwell.  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's left arm numbness, as to render impractical the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.  The Board is therefore 
not required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's left arm numbness has been persistently more 
severe than the extent of disability contemplated under the 
assigned rating at any time during the period of this initial 
evaluation.  


ORDER

An increased rating for cervical radiculopathy, C6-7, 
currently evaluated as 20 percent disabling, is denied.

An initial disability rating of 20 percent for left arm 
numbness is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.


____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


